IN THE COURT OF CRIMINAL APPEALS
                                        OF TEXAS
CORTEZ, JOSE LUIS                                                  CAUSE NUMBER PD-0228-17

V.

THE STATE OF TEXAS


                                            ORDER

       The above styled and numbered cause is before this Court on direct appeal from the

State’s appeal in Cause No. 68,587-E from the 108th District Court of Potter County.

       State's Exhibit No. 1 is ordered returned to the 7th court of appeals.

       IT IS SO ORDERED THIS THE 24TH DAY OF AUGUST, 2021

                      PER CURIAM

EN BANC

DO NOT PUBLISH